Van Fossan, J., dissenting: In my judgment the opinion of the majority falls into basic error in holding that the letter of the trustee to the grantor must be read as an integral part of the trust agreement, thereby paving the way for the further holding that the grantor had. a reversionary interest “arising by the express terms of the instrument of transfer and not by operation of law.” I think this conclusion is: clearly contrary to the facts and does violence to all principles of construction. I find no shred of evidence on which to base such a finding.. The trust agreement was complete in itself and determinative of the. rights of the parties. The basic error above pointed out leads to a second error, namely,, the assumption, based on a lack of proof, that the reversionary interest “exceeds 5 per centum of the value of such property.” In.my opinioq,. there is wholly adequate proof that the interest was not susceptible of valuation. For the above reasons, I must dissent. Artjndell and Johnson, JJ., agree with this dissent.